By the Court.

Lumpkin, J.
delivering the opinion.
[1.] Henry Strickland, having an execution against Henry II. Waters and Ira R. Foster, caused it to be levied on a lot of land which was claimed by Posey Maddox. At August Term, 1846, of the Superior Court of Cherokee County, the Jury found the property in dispute subject to thefi.fia. with 10 per cent, damages, believing that the claim was interposed for delay. The claimant, Maddox, being dissatisfied with the verdict, entered an appeal in terms of the law. At August Term, 1847, of said Court, the claim was withdrawn. Application was recently made to James Jordan, the Clerk of the Court where the cause was pending, to issue an execution upon the first judgment, which he refused to do. An order was then applied for, to compel a compliance with this request, which the Judge of the Superior Court refused to grant; and it is to reverse this judgment that this writ of error is prosecuted.
The appeal being still in Court, undisposed of, we hold that the Court was right in denying the motion. Attaway vs. Dyer and others, 8 Geo. Rep. 184.
Judgment affirmed.